Citation Nr: 0708510	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  04-28 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for left leg 
disability.

5.  Entitlement to service connection for right leg 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied service connection 
for residuals of a head injury, tinnitus, bilateral hearing 
loss, and for left and right leg disabilities.

During the course of this appeal, the veteran requested the 
opportunity to testify at both RO and Board hearings.  In an 
August 2004, he withdrew his RO hearing request, and although 
notified of the time, date and location of the December 2006 
Board hearing, he failed to report.  In January 2007, his 
representative submitted written argument in support of this 
appeal.

In March 2007, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

In January 2003, when the veteran filed a VA Form 21-526, 
"Veteran's Application for Compensation or Pension," he 
indicated that he sought VA compensation for "hurt legs at 
the VAMC, Gainesville."  Although the RO interpreted his 
claim as seeking service connection for left and right leg 
disabilities, the Board finds that the veteran may have 
intended to file a claim of entitlement to VA compensation 
benefits under 38 U.S.C.A. § 1151 (West 2002) for these 
conditions as secondary to treatment he received at the 
Gainesville, Florida, VA Medical Center.  To date, these 
issues have not been considered by VA and they are referred 
to the RO for appropriate action.

The veteran's claim of entitlement to service connection for 
residuals of a head injury is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus was not present in service and was first 
demonstrated many years after discharge, and is not related 
to service or to an incident of service origin.

2.  Bilateral hearing loss was not present in service and was 
first demonstrated many years after discharge, and is not 
related to service or to an incident of service origin.

3.  A left leg disability was not present in service and was 
first demonstrated many years after discharge, and is not 
related to service or to an incident of service origin.

4.  A right leg disability was not present in service and was 
first demonstrated many years after discharge, and is not 
related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2006).

3.  Left leg disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

4.  Right leg disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that VA has satisfied its 
duties to notify and assist, and that all relevant evidence 
has been obtained regarding the veteran's tinnitus, bilateral 
hearing loss, left leg and right leg disability claims.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, 
upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession pertaining to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  See Kent v. Nicholson, 20 Vet. 
App. 1, 8 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 
121 (2004).  Here, the Board finds that VA has satisfied its 
duty to notify the veteran of the information necessary to 
substantiate his claims by way of the RO's August 2003 
"VCAA" letter, which sets forth the criteria for service 
connection, and which predates the September 2003 decision on 
appeal.  

VCAA notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In a March 2006 letter, the veteran was advised of 
these criteria.  

As to VA's duty to assist, the Board observes that VA has 
associated with the claims folder the veteran's service 
medical records and post-service records of his VA care.  The 
Board acknowledges that, to date, VA has neither afforded the 
veteran an examination nor solicited a medical opinion as to 
the onset and/or etiology of his tinnitus, bilateral hearing 
loss, left leg or right leg disabilities.  Under 38 U.S.C.A. 
§ 5103A(d)(2), VA must provide a medical examination and/or 
obtain a medical opinion when there is:  (1) competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran does not report suffering from any 
of the above disabilities since service, and there is no 
evidence even suggesting that he has.  As such, and in the 
absence of any competent evidence linking any of these 
conditions to service, there is no reasonable possibility 
that a VA examination would result in findings favorable to 
the veteran.  Thus, VA is not required to afford him a 
medical examination and/or obtain a medical opinion as to the 
etiology or onset of his tinnitus, bilateral hearing loss, 
left leg or right leg disabilities.  In light of the above, 
the Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  

Background and Analysis

The veteran asserts service connection is warranted for 
tinnitus and bilateral hearing loss because he has these 
conditions due to in-service acoustic trauma.  As to his 
hearing loss, in January 2007 written argument, his 
representative challenges the probative value of the 
whispered voice test conducted at separation from service 
showing that he had normal hearing.  The veteran also points 
out that the service medical records often indicate that he 
received treatment but do not identify the condition(s) for 
which he received care, thus implicitly suggesting that he 
may have received treatment for these conditions during 
service.  Finally, the veteran and his representative note 
that he served in World War II and report that he served in a 
"combat environment" and argue that he should be afforded 
the benefit of the combat presumption set forth in 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In addition, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The service medical records are negative for any indication 
of tinnitus, bilateral hearing loss, left leg or right leg 
disabilities.  Further, the report of his service separation 
examination, dated in October 1945, reflects that the veteran 
had no ear abnormalities, that his hearing acuity was 15/15 
for whispered voice, and that he had no musculoskeletal 
defects.  

The earliest evidence post-service showing that the veteran 
has the conditions for which he is seeking service connection 
consists of VA outpatient treatment records, dated in 2003, 
i.e., more than fifty years after his discharge.  Although 
these records reflect that he had ringing in his ears, 
hearing loss, and muscle spasms in his legs and leg cramps, 
there is no suggestion that any of the disabilities had their 
onset in service or are otherwise related to his period of 
active duty.  Further, with respect to his hearing loss, 
there is no evidence showing that he has hearing loss for VA 
compensation purposes.  See 38 C.F.R. § 3.385.  Finally, 
although the veteran is competent to report ringing in his 
ears, impaired hearing and having problems with his legs, he 
has not asserted that these conditions have been chronically 
symptomatic since service.  Cf. Charles v Principi, 16 Vet. 
App. 370, 374-75 (2002) (veteran competent to report that he 
had a continuity of symptomatology since service if symptom 
is capable of lay observation).

As noted above, the Board acknowledges the veteran's 
assertion that he served in a "combat environment" and is 
thus entitled to have his claims adjudicated under 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Although the 
veteran served during World War II, given his statements, 
duty location, service medical records and service separation 
document, the Board finds that the preponderance of the 
evidence is against a finding that he served in combat.  

In any event, the Board notes that in the absence of any 
competent evidence linking any of his claimed disabilities to 
service, service connection cannot be established.  In this 
regard, the Board observes that the United States Court of 
Appeals for Veterans Claims (Court) has repeatedly held that 
the provisions of 38 U.S.C.A. § 1154(b) provide a reduced 
evidentiary burden for combat veterans that relates only to 
the issue of service incurrence, and does not relate to 
whether the veteran has a current disability or whether a 
current disability is linked to the incident in service; 
those questions require medical evidence.  See Huston v. 
Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 
Vet. App. 296, 303 (1999).  Indeed, in Dalton v. Nicholson, 
No. 04-1196 (U.S. Vet. App. Feb. 16, 2007), the Court, citing 
its decision in Caluza v. Brown, 7 Vet. App. 498 (1995), 
recently reiterated that a veteran who establishes in-service 
incurrence of an injury or disease through the application of 
section 1154(b) must nonetheless submit evidence of a causal 
nexus between the in-service event and his or her current 
disability.  Thus, as to the veteran's contention that 
because the service medical records do not always reflect the 
disability for which he received care he may have received 
in-service treatment for these conditions, the Board 
emphasizes that in denying these claims, the determinations 
stem not from the absence of in-service treatment, but from 
the absence of any competent medical evidence linking any of 
the disabilities to service.  See Wade v. West, 11 Vet. 
App. 302 (1998); Dalton.  

In reaching these determinations, the Board does not question 
the sincerity of the veteran's conviction that he incurred 
tinnitus, bilateral hearing loss, and left and right leg 
disabilities due to service.  As a lay person, however, he is 
not competent to establish a medical diagnosis or show a 
medical etiology merely by his own assertions because such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(2006) (Competent medical evidence means evidence provided by 
a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Since the veteran is not professionally qualified 
to offer a diagnosis or suggest a possible medical etiology, 
the Board finds that the preponderance of the evidence is 
against the claims, and thus service connection must be 
denied.


ORDER

Service connection for tinnitus is denied.

Service connection for bilateral hearing loss is denied.

Service connection for left leg disability is denied.

Service connection for right leg disability is denied.


REMAND

Also before the Board is the veteran's claim of service 
connection for residuals of a head injury.  Although the 
service medical records do not reflect complaint or treatment 
for head trauma, the veteran's military occupational 
specialty during service was athletic instructor, and a March 
1947 VA hospitalization report states that four years 
earlier, i.e., during service, the veteran was struck in the 
nose in a boxing match and that he had had headaches since 
that time.  In addition, current VA outpatient treatment 
records reflect that he "complains of a lot of headaches."  

Because there is competent evidence that the veteran has a 
current disability or persistent or recurrent symptoms of a 
disability; evidence establishing that the veteran suffered 
an event, injury or disease in service; an indication the 
current disability or symptoms may be associated with 
service; and insufficient medical evidence to make a 
decision, the Board finds that he must be afforded a VA 
examination to determine if he has residuals of in-service 
head trauma.  McLendon.  As such, this issue must be 
remanded.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should arrange for the veteran 
to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any 
residuals of a head injury found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not that any 
disability found to be present, and in 
particular, headaches, had its onset in 
or is related to service.  The 
rationale for any opinion expressed 
should be provided in a legible report.  

2.	Thereafter, the AMC should adjudicate 
the claim.  If the benefit sought on 
appeal is not granted in full, the RO 
should issue a supplemental statement 
of the case and provide the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


